Citation Nr: 0301291	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  01-04 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to restoration of a 30 percent evaluation for 
service-connected arteriosclerotic heart disease, status 
post myocardial infarction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from August 1957 to August 
1983.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2000 rating action of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO), which reduced the evaluation for the 
veteran's service-connected arteriosclerotic heart disease, 
status post myocardial infarction, from 30 percent to 10 
percent. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence of record does not show 
that the veteran's arteriosclerotic heart disease with a 
status post myocardial infarction has improved.


CONCLUSION OF LAW

Restoration of a 30 percent evaluation for arteriosclerotic 
heart disease, status post myocardial infarction, is 
warranted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 1155, 5107, 
5112(b)(6) (West 1991 & Supp. 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997); 38 C.F.R. §§ 3.105, 3.343, 
3.344, 4.1, 4.2, 4.7, 4.10, 4.104, Diagnostic Code 7005 
(2002); 66 Fed. Reg. 45620-45632; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Brown v. Brown, 5 Vet. App. 413, 418 (1993).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled with 
respect to the restoration issue.  VA has obtained the 
veteran's post-service VA medical records.  In August 2000, 
the RO informed the veteran that it proposed to reduce the 
evaluation for his service-connected heart disease to 10 
percent.  The RO sent the veteran a copy of the actual 
proposal.  The veteran was requested to provide medical 
evidence showing why the RO should not reduce his claim.  
The RO advised the veteran of the reasons and bases of the 
reduction, as well as the evidence necessary to prevent it, 
by the March 2001 SOC and the November 2001 SSOC.  The Board 
notes that the VCAA made no change in the statutory or 
regulatory criteria which govern the assignment of increased 
evaluations.  In addition, the SSOC informed the veteran of 
the VCAA and indicated that VA would request any pertinent 
medical records that he identified.  As such, the veteran 
was kept apprised of what he must show to prevail in his 
claim, and he was generally informed as to what information 
and evidence he is responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that, as the instant decision grants 
the benefit sought, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant).  Thus, the 
Board finds that no additional assistance or notification to 
the veteran is required based on the facts of the instant 
case.  

Factual Background

In correspondence and during a July 2001 hearing, the 
veteran has contended that his arteriosclerotic heart 
disease, status post myocardial infarction, has not improved 
and therefore warrants restoration of the 30 percent 
evaluation.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A November 1998 rating decision granted the veteran service 
connection for arteriosclerotic heart disease, status post 
myocardial infarction.  It assigned an evaluation of 30 
percent evaluation, effective in September 1997, the date of 
the receipt of the claim.  

Evidence relevant to the 30 percent evaluation included an 
October 1997 private medical report showing that the veteran 
had intermittent chest pain, that occurred primarily at 
night and went away with nitroglycerine.  The veteran was 
provided a stress test, which was negative.  The veteran 
achieved a score of 14.5 METS without symptoms or 
arrthymias, and there were no EKG changes.  The stress test 
was described as essentially negative.  The doctor stated 
that in light of the veteran's current pains and consistent 
with his prior history of Prinzmetal angina, he would 
prescribe Arginine 500 m.g.

In December 1998, the veteran was admitted to a private 
hospital overnight due to complaints of chest pain.  A 
stress test conducted several days later indicated that the 
veteran achieved a total of 7 METS.  The test was ended due 
to chest pain and significant EKG changes.  The impression 
was abnormal test.  One week later, the veteran underwent a 
left heart catheterization, coronary angioplasty and 
coronary stent.  

An October 1999 VA outpatient treatment report states that 
the veteran had a private treadmill test in August 1999 that 
was normal with no change since the December 1998 stent 
placement.  

The veteran underwent a VA examination in November 1999.  He 
complained that he did well following the December 1998 
surgery but about two months earlier had begun to develop a 
constant pain/pressure of the left breast that was not 
substernal and sometimes radiated to the left arm.  It was 
not episodic like angina but constant.  The veteran reported 
feeling more tired and had shortness of breath.  Although he 
was able to work at his job at the post office for 35-42 
hours a week, he felt that he would not be able to do so for 
much longer due to the fatigue and shortness of breath.  He 
was on Procardia, nitroglycerin patch, aspirin, Axid and 
folic acid.  Electrocardiogram was noted to be normal.  

The veteran underwent another VA examination in February 
2000.  He reported that if he forgot his nitroglycerin 
patch, he would have a chest pain more suggestive of angina.  
In such cases, the pain would occur about 5:00 p.m., and was 
not related to exertion.  The veteran exercised 
approximately every third day, walking on a treadmill for 15 
minutes at a speed between 3-3.5 m.p.h. at a 10 degree 
incline for a PET level of 5-5.5 without difficulty.  He 
followed this with a 10 minute bike ride.  A February 2000 
addendum indicates that the veteran underwent a treadmill 
test that was negative for ischemia.  He achieved 11 METS 
and 90 percent of his maximum heart rate.  The examiner 
stated that there was no change to be made to the body of 
the report.  

An August 2000 VA rating action proposed reducing the 
evaluation of the veteran's service-connected 
arteriosclerotic heart disease from 30 percent to 10 percent 
based on the findings of the February 2000 VA examination.  
The RO informed the veteran of its intent to reduce his 30 
percent rating to 10 percent by letter dated that same 
month.  In the letter, the veteran was afforded the 
opportunity for a hearing and was given 60 days in which to 
submit additional evidence to show why his compensation 
payments should be continued at their present level. 

An August 2000 outpatient treatment report provides that the 
veteran continued to be on Procardia and a nitroglycerin 
patch, with rare chest pains.  

In an October 2000 statement, the veteran's private treating 
physician stated that the veteran was still suffering from 
symptoms consistent with Prinzmetal angina.  He stated that 
this kind of problem would generally not be picked up with a 
stress test.  In December 2000, the veteran underwent a 
modified Bruce protocol for 9 minutes.  The veteran achieved 
a heart rate of 140 and METS of 14.4.  He had some chest 
discomfort but no EKG changes.  

By November 2000 correspondence, the RO informed the veteran 
that it had reduced the evaluation of his arteriosclerotic 
heart disease from 30 percent to 10 percent, effective March 
1, 2001.

During a July 2001 hearing, the veteran testified that he 
was on 9 medications for his heart, saw a private doctor 
about every 6 months or so and suffered from Prinzmetal 
syndrome.  He reported 2-3 heart spasms (episodic chest pain 
due to coronary artery spasm) a week, depending on his 
workload.  He was currently a supervisor at work and due to 
the increased stress he took more nitroglycerin.  The 
veteran said that he did not receive medical treatment from 
VA and that he had submitted his most recent treatment 
records.  
Legal Analysis

A reduction in an assigned disability rating which has been 
in effect for less than 5 years is permissible (upon 
compliance with various due process requirements) where 
medical examination reveals there has been improvement in 
the service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c).  The Board further notes that since the veteran's 
30 percent rating for arteriosclerotic heart disease was in 
effect for less than 5 years, the provisions of 38 C.F.R. § 
3.344(a), (b) are not for application.  See 38 C.F.R. § 
3.344(c); see also Brown v. Brown, 5 Vet. App. 413 (1993).  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. 
§ 3.105(e).

The duration of a rating is measured from the effective date 
assigned that rating until the effective date of the actual 
reduction.  Brown, supra.

The United States Court of Appeals for Veterans Claims 
(known as United States Court of Veterans Appeals, prior to 
March 1, 1999) (hereinafter, "the Court") has held that, 
based on 38 C.F.R. § 4.13, in any rating reduction case it 
must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations. See Brown, 5 Vet. App. at 420-421.  
Additionally, in any rating reduction case not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Id., see 38 C.F.R. §§ 4.2, 4.10. 
Furthermore, a claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence 
supports a finding of improvement in the disability picture.  
Id., citing Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  
The Board emphasizes that a rating reduction case focuses on 
the propriety of a rating reduction, and is not the same as 
an increased rating issue.  Id., citing Peyton v. Derwinski, 
1 Vet. App. 282, 286 (1991).

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  If additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to 
the beneficiary of the final rating action expires. 38 
C.F.R. § 3.105(e).

In the present case, the RO complied with the procedures 
required under 38 C.F.R. § 3.105 for reducing the veteran's 
disability rating by having notified him of his rights, 
giving him an opportunity for a hearing and time to respond, 
and making the reduction effective no sooner than permitted.  
38 C.F.R. § 3.105(e).  

Having determined that the RO correctly followed the 
procedures for reducing the veteran's rating for his 
service-connected arteriosclerotic heart disease, status 
post myocardial infarction, the Board must now address 
whether VA has met its burden of proving that the reduction 
was warranted.

Effective from January 12, 1998, during the pendency of the 
veteran's claim for service connection for arteriosclerotic 
heart disease, the criteria for rating cardiovascular 
disabilities were revised.  See 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997).  Thus, the veteran's original 30 percent 
evaluation, assigned by a November 1998 rating decision, was 
based on an analysis of the old and the new criteria.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  When comparing 
the current symptoms to the symptoms at the time of the 
November 1998 decision, the Board must apply both the old 
and new criteria.  

The criteria for evaluating arteriosclerotic heart disease 
(coronary artery disease) in effect prior to January 10, 
1998, provided that during and for 6 months following acute 
illness from coronary occlusion or thrombosis, with 
circulatory shock, etc, the disability would be evaluated as 
100 percent disabling.  After 6 months, following typical 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated anginal attack, ordinary manual 
labor feasible, more than light physical labor, the 
disability would be evaluated as 30 percent disabling.  An 
evaluation less than 30 percent was not provided.  
Diagnostic Code 7005 (1997).

The revised criteria for rating cardiovascular disorders 
incorporate objective measurements of the level of physical 
activity, expressed numerically in metabolic equivalents 
(METs), at which cardiac symptoms develop.  The revised 
criteria provide that when workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray, the disability will be evaluated 
as 30 percent disabling.  When workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or continuous 
medication is required, the disability will be evaluated as 
10 percent disabling.  Diagnostic Code 7005 (2002).

The Board further observes that METs are measured by means 
of a treadmill test.  However, it is recognized that a 
treadmill test may not be feasible in some instances owing 
to a medical contraindication, such as unstable angina with 
pain at rest, advanced atrioventricular block, or 
uncontrolled hypertension.  If a treadmill test is thought 
to be inadvisable due to factors including the foregoing, 
"the examiner's estimation of the level of activity, 
expressed in METs and supported by examples of specific 
activities, such as slow stair climbing or shoveling snow 
that results in dyspnea, fatigue, angina, dizziness, or 
syncope, is acceptable."  See 38 C.F.R. § 4.104, Note 2.

Based on a thorough review of the record, the Board finds 
that the evidence supports the veteran's claim for 
restoration of his 30 percent evaluation for 
arteriosclerotic heart disease, status post myocardial 
infarction.  First, the Board points out that it must apply 
the prior rating criteria, since they are more favorable to 
the veteran than the revised criteria.  See Karnas, supra.  
The prior criteria do not provide for an evaluation for 
symptomatic arteriosclerotic heart disease of less than 30 
percent, while the revised criteria provide for a 10 percent 
evaluation.  As the competent medical evidence shows that 
the veteran's arteriosclerotic heart disease, status post 
myocardial infarction, is symptomatic, the disability 
warrants no less than a 30 percent evaluation upon 
application of the previous criteria.  

Moreover, even when viewed in light of the revised rating 
criteria, the competent medical evidence demonstrates that 
the veteran's arteriosclerotic heart disease, status post 
myocardial infarction, did not improve.  The rating decision 
assigning the original 30 percent evaluation noted that the 
veteran was able to reach 14.5 METS in October 1997.  At 
that time, the veteran also had complaints of intermittent 
chest pain and a history of Prinzmetal angina, and was 
prescribed Arginine 500 m.g.

The veteran's subsequent stress tests fail to provide any 
evidence of improvement beyond the baseline score of 14.5 
METS.  These results show values of 7 METS, 11 METS and 14.4 
METS.  In addition, the subsequent medical records 
demonstrate that the veteran again required heart surgery, 
continued to have chest pain and symptoms consistent with 
Prinzmetal angina, and still required heart medications, to 
include a continuous Nitroglycerin patch.  

The Board further notes that, after the most recent VA 
compensation examinations, the veteran's private treating 
physician reported in October 2000 that the veteran was 
still suffering from symptoms consistent with Prinzmetal 
angina and that this kind of problem would generally not be 
picked up with a stress test.  This evidence is clearly not 
consistent with an actual change in the disability or 
improvement in ability to function.  Brown, supra.  
Accordingly, the Board finds that entitlement to restoration 
of a 30 percent evaluation for service-connected 
arteriosclerotic heart disease, status post myocardial 
infarction, is warranted.


ORDER

Entitlement to restoration of a 30 percent evaluation for 
service-connected arteriosclerotic heart disease, status 
post myocardial infarction, is granted, subject to the laws 
and regulations applicable to the payment of monetary 
benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

